NETERER, District Judge
(after stating the facts as above).  The solution of the claim of the libelant is not free from difficulty; the employment was arranged for and entered into in California; the service was to bring the vessel to Puget Sound and operate it in the water thereof. libelant was registered as master. For master’s wages admiralty affords no lien. Bene, on Admr. § 190. The California statute denies a lien for master’s wages. Kerr’s Cal. Code, § 3055. The Washington statute section 1182, R. C. S., gives a lien for master’s wages. The testimony shows that the employment was accepted only upon condition that the owner, Turck, would deposit in the bank bimonthly the master’s wages. The testimony of both master and owner is that the employment was predicated upon the credit of the ship. The vessel sailed immediately upon the employment, and on August 16th was at Astoria, Or., and was at Anacortes, Wash., some time prior to August 27th; the particular date not being established. As to the contention of the interveners that the master’s lien on the ship being denied by the California statute, a lien in Washington could not be enforced, I am of opinion that the contract being entered into, having in view services in Washington, and no service being contemplated in California, other than such as would be necessary to bring the vessel to Washington, and the wage being á monthly wage, and the earning of the wage created the indebtedness, and thereupon and not until then can the lien attach, that in contemplation of law the con*904tract is extended to the place where the debt is created, where the work is done, and comes within the operation of the Washington statute for services rendered in Washington waters (Crawford v. Collins, 45 Barb. [N. Y.] 269), and this view I think lies within the sense of Hyde v. Goodnow, 3 N. Y. 266; and that the master’s lien should be established for the. wages earned within the waters of the state of Washington, which is established from August 27th. The claim of the San Pedro Grocery & Supply Company is established in the sum of $1,459.10; the Marine Hardware Company in the sum of $1,291. 99. I think from the testimony in the case that the loan of $500 made by the San Pedro Grocery Company to Pecotich should be denied, and the Hardware Company did not waive its right of lien upon the vessel by taking a note from Zanetich, and all of the testimony warrants this conclusion.
The following claims are also established: Fishing Vessel' Owners, $196.10; the West Coast Dairy Company, $25.70; Zanetich and Pecotich for supplies, etc., in the amount of $1,299.40; and also the claim for $3,000 loaned for the purchase of the vessel, and $6,015, for engine, nets, and sundry items. There is no testimony that C. H. Wilsons delivered provisions to the vessel. There is no basis for the contentión that these interveners were owners pro hsec vice. All of the testimony shows that Turck was the owner, and these parties, ignorant fishermen,, who made the advance for the purchase, on the date that the First National Bank advanced the $7,000, this $7,000 being the same sum covered in the bank mortgage subsequently executed. After the purchase of the boat these interveners advanced upon the request of the owner, Turck, moneys for engine, nets, and sundry items, together with the marine supplies above stated for the repair, maintenance, and operation of the vessel in the prosecution of .the common venture.
The, classification of these liens is not free from difficulty, but the best solution I can reach is as follows: First, for wages from August 27th, libelant Van Valin. Second, Zanetich and Pecotich for marine supplies furnished for the trip north in the sum of $1,299.40; San Pedro Grocery Company on account of the Ross Storage Battery Service, $283.87; Fishing Vessel Owners Marine Ways, $196.85; West Coast Dairy, $25.10. Third, San Pedro Grocery Company $1,458.18; Marine Hardware Company $1,291.99. Fourth, Zanetich and Pecotich, $6,015. Fifth, First National Bank, $7,000; Zanetich and Pecotich, $3,000. That the funds in the registry of this court be applied to the satisfaction of these claims in the order of the classification, and if the funds are not sufficient to pay all of the claims in a particular class, that the funds be prorated to such respective claims; the costs first to be paid.